950 A.2d 263 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Adam REED, Respondent.
No. 641 EAL 2007.
Supreme Court of Pennsylvania.
May 16, 2008.

ORDER
PER CURIAM.
AND NOW, this 16th day of May 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by the petitioner, is:
Did the Superior Court err by ordering the reinstatement of defendant's appellate rights nunc pro tunc where his right to appeal was not denied and where he failed to establish that he sustained any prejudice as a result of counsel's actions?